Citation Nr: 1231819	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-42 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers 


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Newark, New Jersey.  A copy of the transcript is of record.  

In a March 2011 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran was not exposed to herbicide agents while stationed in Korea near the Demilitarized Zone (DMZ) during active service.

3.  The Veteran's post-service diagnosis of chronic lymphocytic leukemia did not manifest to a compensable degree within one year from the date of separation from service.  

4.  The Veteran did not sustain an injury, disease, or event manifesting in chronic lymphocytic leukemia during active service.

5.  Symptoms of chronic lymphocytic leukemia were not chronic in service or have been continuous since separation from service.

6.  The Veteran's post-service diagnosis of chronic lymphocytic leukemia is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a), (e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by October 2008 and November 2008 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the October 2008 letter included the type of evidence necessary to establish a disability rating and effective date for the disorder on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, private treatment records from November 1999 to April 2011, and January 2011 Board hearing transcript.  Although an examination or an opinion was not obtained in connection with the claim on appeal, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating that the chronic lymphocytic leukemia may be associated with active service, specifically due to herbicide exposure therein, is the Veteran's own conclusory generalized statements which are contradicted by the remaining objective and medical evidence of record.  In addition, there is competent medical evidence of record that shows symptoms of the disorder were not chronic in service or have been continuous since separation from service.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis of Service Connection 

The Veteran asserts that service connection is warranted for chronic lymphocytic leukemia, to include as due to herbicide exposure.  In an October 2008 personal statement, the Veteran reported that he was exposed to Agent Orange while on tour of active duty in Korea from November 1968 to January 1970.  He further specified, in a November 2008 personal statement, that he served as a military policeman on the demilitarized zone (DMZ) during his tour in Korea, and that this area was sprayed on a regular basis.  He also worked to secure holding areas, which contained 55 gallon drums filled with blue-green liquid and labeled with an orange stripe.  Most recently, the Veteran specified at the January 2011 Board hearing, that while serving in Korea, he was stationed at Camp Casey, which was less than 20 miles from the DMZ.  His duties at Camp Casey included guarding the gate, patrolling the perimeter of the post, and going into town at night to close the bars.    

A.  Presumptive Basis

	1.  Herbicide Exposure

Effective February 24, 2011, if it is determined that a veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, then it is presumed that the veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv) (2011).  On the other hand, if a veteran alleges service along the DMZ between April 1968 and July 1969 and was assigned to a unit not identified by DoD, notification to the United States Joint Services Records Research Center (JSRRC) should be made to verify the location of the veteran's unit.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010); M21-1MR, Part IV.ii.1.D.15.b (September 8, 2009). 

DoD has identified specific units that served in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  Units of the 7th Infantry Division include: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry; 2nd Battalion, 32nd Infantry; 3rd Battalion, 33nd Infantry; 13th Engineer Combat Battalion; 1st Battalion, 73rd Armor.  See M21-1MR, Part IV.ii.2.C.10.p (October 4, 2010).  

Review of the evidentiary record reveals the Veteran's post-service diagnosis of   B-cell chronic lymphocytic leukemia in a November 1999 private medical record, and the Board notes that all chronic B-cell leukemias (including chronic lymphocytic leukemia) is listed among the diseases associated with exposure to certain herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  Service personnel records note that the Veteran served in Korea as a military policeman from February 1969 to March 1970 with Company B, 728th Military Police Battalion, 7th Military Police Company, 7th Infantry Division.  

Pursuant to the Board's March 2011 remand, the RO/AMC, in a June 2012 memorandum, determined that the Veteran's unit (CO B, 728th MP BN, 7th Military Police Company, 7th Infantry Division) is not one of the units that DoD has identified as operating in or near the Korean DMZ during the qualifying time period.  It was further indicated that in February 2012, the JSRRC was requested to verify the location of the Veteran's unit and whether the military police would have been sent to the DMZ and would have been exposed to herbicides between February 1969 and March 1970.  The response by the JSRRC is attached to the RO/AMC memorandum and states: 

	We reviewed the 1969-1970 unit histories submitted by the 728th Military 	Police Battalion.  The histories document that Company B (Co B), 728th MP 	Bn was stationed at Camp Humphreys, Pyeongtaek, South Korea, located 	approximately fourteen-miles from the DMZ, providing support to the 23rd 	Direct Support Group.  However, the histories do not document the use, 	storage, spraying, or transportation of herbicides.  In addition, they do not 	mention or document any specific duties performed by the unit members 	along the DMZ.

As a result, the Board finds that the objective evidence of record, including the June 2012 RO/AMC Memorandum with attached JSRRC response, outweighs the Veteran's assertions that he was exposed to Agent Orange while on tour of active duty in Korea from November 1968 to January 1970.  Therefore, service connection for chronic lymphocytic leukemia on a presumptive basis as due to exposure to certain herbicide agents is not available in this case.

	2.  Chronic Disease

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as leukemia, to a degree of 10 (compensable) percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for chronic lymphocytic leukemia may be granted on a presumptive basis as leukemia is listed among the chronic diseases under 38 C.F.R. § 3.309(a).  However, chronic lymphocytic leukemia was not shown to have manifested during the first post-service year.  In fact, as noted above, the Veteran was diagnosed with B-cell chronic lymphocytic leukemia in November 1999, which is approximately 28 years after the date of separation from service.  Therefore, service connection for chronic lymphocytic leukemia on a presumptive basis as due to a chronic disease is not available in this case.

B.  Direct Basis

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact 'incurred' during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board considers whether service connection is warranted for the claimed disorder on a direct basis.  After a review of all the evidence, both lay and medical, the Board finds the Veteran did not sustain an injury, disease, or event manifesting in chronic lymphocytic leukemia, nor did the Veteran experience chronic symptoms of such a disorder during active service.  

Review of the service treatment records show no complaints or manifestations of the disorder on appeal.  At the time of entry to service, no pertinent abnormalities were found upon a clinical evaluation of the Veteran as noted on a June 1968 entrance examination report.  At the time of discharge from service, the April 1971 separation examination report further noted no pertinent abnormalities.  Although an accompanying urinalysis laboratory findings report noted microscopic remarks, to include 4-5 white blood cells, the separation examination report documented endometrial stromal sarcoma (ESS) negative.  Thus, the Board finds such evidence does not show chronic symptoms of the claimed disorder during active service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the evidence demonstrates that symptoms of the disorder on appeal have not been continuous since separation from service in September 1971.  As noted above, the April 1971 separation examination report did not reflect a diagnosis for leukemia.  Following separation from service in September 1971, the evidence of record shows no complaints, diagnosis, or treatment for the disorder until 1999.  The absence of post-service complaints, findings, diagnosis, or treatment for at least approximately 28 years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan, 451 F.3d at 1337. 

Specifically, a November 1999 private consultation report for lymphocytosis reveals the Veteran was admitted on day prior for laparoscopic cholecystectomy due to the Veteran's complaints of right upper quadrant pain off and on for a few years.  The Veteran's preoperative white blood cell count was 16.1 with 63 percent lymphocytes and review of his peripheral smear showed lymphocytosis mostly mature lymphocytes.  The Veteran's post-operative white blood cell count was 21.6 with 57 percent lymphocytes.  The private physician noted the Veteran's report that he was involved in a clinical drug study two years prior and was told to have increased white blood cell count at that time.  Following the evaluation, the physician concluded, in pertinent part, an impression of chronic lymphocytosis reactive versus lympho-proliferative disease such as chronic lymphocytic leukemia.  The following day, the Veteran underwent a chronic lymphocytic leukemia test panel the results were noted as consistent with B-cell chronic lymphocytic leukemia.  Such findings were affirmed after an additional panel test in a January 2000 private medical record.

Next, the evidence of record does not show the Veteran alleges he has experienced the disorder on appeal since active service.  Pursuant to the private medical records discussed above, neither the Veteran nor the medical evidence of record indicates onset of symptoms for chronic lymphocytic leukemia dating back to active service.  In fact, to the extent the Veteran reported in November 1999 that he was two told 2 years prior that he had increased white blood cell count, that does not date back to his separation from service in 1971.  Moreover, the Veteran's treating physician noted in August 2008 the Veteran was under his care for chronic lymphocytic leukemia and history of the disorder was for 9 years, which the Board finds dates back to the diagnosis in 1999.  Thus, the Board does not find the Veteran contends a continuity of symptomatology for the disorder after separation from service.  See, e.g., Layno, 6 Vet App. at 465; Buchanan, 451 F.3d at 1331. 

Furthermore, the Board finds that the weight of the evidence demonstrates the Veteran's post-service diagnosis of chronic lymphocytic leukemia is not related to active service.  As discussed above, the Veteran mainly contends that the disorder on appeal is related to service due to the alleged herbicide exposure therein.  Additionally, pursuant to the evidence of record, the Veteran's complaints and assessments of the claimed disorder were not documented as attributable to an injury, disease, or event manifesting in such a disorder during active service.

While the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  As such, as lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's post-service diagnosis of chronic lymphocytic leukemia and his period of active service, including no credible evidence of continuity of symptomatology since service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The specified private medical records noted above are competent and probative medical evidence because they are factually accurate and supported by history and multiple consistent findings.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection on a direct basis.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for chronic lymphocytic leukemia, to include as due to herbicide exposure, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


